                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

IN RE: MARTIN J. MCCARTHY and
LAURA MCCARTHY

                Debtors.


MARTIN J. MCCARTHY and LAURA
MCCARTHY,

              Appellants,

v.                                                         Case No.: 2:19-cv-664-FtM-38
                                                          Bankr. No.: 9:17-BK-06512FMD

RAVENWOOD HOMES, LLC,

                Appellee.
                                                 /

                                                ORDER1

        Before the Court is Appellants’ “Florida Homestead Exemption Article X Section 4

Owned by Laura and Martin J. McCarthy 359 Japura Street, Punta Gorda FL 33983” (Doc.

16). It appears Appellants are trying to claim their residence as exempt under the state-

law homestead exemption. Yet this proceeding is an appeal from the Bankruptcy Court’s

Order (Doc. 4-13). As the Court said in both its previous Orders (dated January 31, 2020,

and March 2, 2020), the Court will only consider matters in the record to review if any

error occurred in the Bankruptcy Court. (Docs. 10; 15). If this document was part of the

record below and relevant to this appeal, it should be designated as such and transmitted




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER f ees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a f ailed hyperlink does not affect this Order.
here. Because it does not appear this filing was presented to the Bankruptcy Court, the

Court strikes this filing (Doc. 16) without considering it.

       The Court reminds Appellants they should not be filing argument on the substance

of their claims at this point. As ordered, this case was submitted to the Bankruptcy Court

to resolve the issues with the appellate record. Appellants need to go fix those issues in

the Bankruptcy Court and have a supplemental record transmitted here. To ensure this

matter is moving along, the Court directs Appellants and Appellee to each file a status

report in this Court on the proceedings in the Bankruptcy Court.

       This is now the third time the Court is explaining to Appellants there are issues in

the record that must be corrected. Still, it seems Appellants have failed to take any steps

to resolve those issues. Again, the Court warns Appellants the leniency afforded to pro

se litigants has its limits.    Loren v. Sasser, 309 F.3d 1296, 1304 (11th Cir. 2002) .

Appellants should consider this their final warning. If they do not take this opportunity to

remedy the serious defects in the record, the Court will order new briefing and consider

the appeal on the current record, which is deficient.

       Accordingly, it is now

       ORDERED:

       1. The Clerk is DIRECTED to strike Appellants’ “Florida Homestead Exemption

           Article X Section 4 Owned by Laura and Martin J. McCarthy 359 Japura Street,

           Punta Gorda FL 33983” (Doc. 16) from the docket.

       2. The parties are DIRECTED to file separate status reports in this Court on the

           proceedings in the Bankruptcy Court on or before March 24, 2020.




                                               2
      DONE and ORDERED in Fort Myers, Florida this 10th day of March, 2020.




Copies: All Parties of Record




                                       3
